          Case 2:19-cv-01326-APG-NJK Document 78 Filed 09/13/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CURTIS WILKERSON, et al.,                               Case No.: 2:19-cv-01326-APG-NJK

 4          Plaintiffs                                 Order Granting Motion to Strike Motions
                                                                     in Limine
 5 v.
                                                                   [ECF Nos. 67-72, 74]
 6 MAIKA ABRIGO,

 7          Defendant

 8         Defendant Maika Abrigo filed numerous motions in limine after sending one email to

 9 opposing counsel that went unanswered. Plaintiff La Toya Williams-Wilkerson moves to strike

10 the motions in limine for failing to comply with the meet and confer requirement under the Local

11 Rules. ECF No. 74.

12         I grant the motion to strike and order the parties to confer before filing new motions.

13 Although one party cannot obstruct the filing of motions in limine by refusing to confer, sending

14 one email is not sufficient to establish the meet and confer requirement has been met or would be

15 futile. Plaintiffs’ counsel has now indicated a willingness to confer in good faith about the

16 motions.

17         I THEREFORE ORDER that the motion to strike (ECF No. 74) is GRANTED. The

18 motions in limine (ECF Nos. 67-72) are DENIED without prejudice to refile after a proper meet

19 and confer as required under Local Rule 16-3(a).

20         DATED this 13th day of September, 2021.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
